    Case 7:08-cv-00177 Document 35 Filed on 12/07/18 in TXSD Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   PICALLEN DIVISION
UNITED STATES OF AMERICA                               §
                                                       §
                            P′   αノ
                                  ′′:1,1               §
                                                       §
v.                                                     §        CASE NO。      7:08‐ CV‐ 177
                                                       §
3.17 ACRES OF LAND,MORE OR                             §
LESS,SITUATED IN STARR COUNTY,                         §
TEXAS:AND JUAN MONTALVO,                               §
 ET AL.,                                               §
                                                       §
                           Dψ ″あ″                      §


     UNITED STATES OF AⅣ IERICA'S RESPONSE TO THE DISTRICT COURT'S
                            ORDER FOR A CASE STATUS UPDATE

       COMES NOW the United States of America (hereinafter "United States"), and in response

to the District Court's October 26,2018, Order to inform the Court on the status of the case and

intended future action:

                                                Summary

       This case involves a large number of landowners. The United States has not been able to

reach agreements with any landowners about the proper amount of             just compensation, and the

United States has not been able to locate all potentially interested parties. The United States needs

to serve notice by publication, then it will need to proceed to a trial to obtain a determination from

the Court about the amount ofjust compensation.

                                            Current Status

       On June 21,2008, the United States initiated this proceeding with the      filing of a declaration

of taking and complaint. [Doc. Nos.         I   and   2).   The United States deposited estimated just

                                                Page   I of5
                                     United States' Response to Court's
                                         Order for a Status Update
    Case 7:08-cv-00177 Document 35 Filed on 12/07/18 in TXSD Page 2 of 5




compensation in the amount of $10,900 on June 25,2009, and that deposit caused title to certain

interests in real property to vest in the United States by operation of the Declaration of Taking Act,

40 u.s.c. $ 3r r4.

       This case involved the taking of both fee interests and easements:

       (a)     Tract RGV-RGC-l 104       -   0.707 acres of fee interest;

       (b)     Tract RGV-RGC-1082        -   0.172 acres of fee interest;

       (c)     Tract RGV-RGC-1081        -   0.181 acres of fee interest;

       (d)     Tract RGV-RGC-1080        -   0.185 acres of fee interest;

       (e)     Tract RGV-RGC- 1079 - 0.03 1 acres of fee interest;

       (f)     Tract RGV-RGC-1078        -   0.233 acres of fee interest;

       (g)     Tract RGV-RGC-1077        -   0.282 acres of fee interest;

       (h)     Tract RGV-RGC-10798           -   an 0.690-acre temporary work area easement;

       (i)     Tract RGV-RGC-1078E           - an0.760-acre       temporary work area easement;

       0)      Tract RGV-RGC-I077E           - an 0.194-acre temporary      work area easement; and

[Doc. No. 23]. Altogether, the United States took 1.791 acres of fee interests in real property and

temporary work easements     of   1.644 acres.    A map of the area appears on the next page:




                            [remainder of page intentionally left blank]




                                                   Page 2   of5
                                     United States' Response to Courl's
                                         Order for a Status Update
    Case 7:08-cv-00177 Document 35 Filed on 12/07/18 in TXSD Page 3 of 5




                                                                                 電

                                                                                          ゞカ

                                                                                       酬 璃


                                       J―




                                                             ピ一
                                                                   駆         ■


       The United States has named a significant number of potentially interested parties,

including at least two for whom the United States cannot locate a valid mailing address. Because

the United cannot locate all potentially interested parties, the United States will need to publish

notice of this taking pursuant to Fed. R. Civ.   P.7l.l(dX3XB).

                                      Intended Future Action

       The United States intends to (a) publish notice pursuantto Fed. R. Civ. P. 71.1(dX3XB)

then, after completing service by publication, (b) ask the Court to enter default pursuant to Fed. R.

Civ. P. 55(a) against the parties who do not answer, then (b) request that the Court set this matter

for trial. All interested parties will be entitled to participate in the trial, even those against whom

the Court enters default. Fed. R. Civ. P. 71.1(eX3).




                            [remainder of page intentionally left blank]



                                                Page 3 of5
                                    United Stales' Response to Court's
                                        Order for a Slatus Updale
    Case 7:08-cv-00177 Document 35 Filed on 12/07/18 in TXSD Page 4 of 5




       Due to the cost of publishing notice, the United States is waiting until it is able to publish

notice for multiple cases at the same time. This is necessary in order to economically prosecute

the Border Fence-related takings case. The United States intends to notify the Court after it has

been able to publish notice.

       Dated:         7
                December         ,2018.

                                                         Respectfully submitted,

                                                         RYAN K. PATRICK,
                                                         United States Attorney

                                               By:       s/ Richard A. Kincheloe
                                                         Richard A. Kincheloe
                                                        Assistant United States Attorney
                                                        Attorney-in-Charge
                                                        United States Attorney's Office
                                                        Southern District of Texas
                                                        Texas Bar No. 24068107
                                                        S.D. Tex. ID No. 1132346
                                                        1000 Louisiana St., Suite 2300
                                                        Houston, Texas 77002
                                                        Telephone: (7 13) 567 -9422
                                                        Facsimile: (7 13) 7 l8-3033
                                                        Email: Richard.Kincheloe@usdoj.gov
                                                        Attorney for the United States of America




                                      Certificate of Service

        The undersigned certifies that he served the foregoing Response to the Court's Request
for Status Update on the parties remaining in this case on December _,7      2018, by first-class
U.S. mail, postage prepaid.

                                                          s/ Richard A. Kincheloe
                                                         Richard A. Kincheloe
                                                         Assistant United States Attorney




                                              Page 4   of5
                                   United States' Response to Court's
                                       Order for a Status Update
    Case 7:08-cv-00177 Document 35 Filed on 12/07/18 in TXSD Page 5 of 5




                                   Certifi cate of Agreement

         The undersigned potentially interested parties have reviewed the United States' Response
to Court's Order for a Status Update and agree with the United States' evaluation of the status of
the case.



'S/ffiM.   Ramtrd




                                             Page 5   of5
                                  Uniled States' Response to Courl's
                                      Order for a Status Update
